Dear Sheriff Phillips:
You have requested the opinion of this office regarding your participation in the retroactive pay raise granted to the various assessors during the 1997 legislative session, pursuant to Senate Bill No. 1435, which became Act No. 1157 of 1997. Attached hereto is a copy of Atty. Gen. Op. 92-595 (A), which was recently released by this office with regard to the pay raise.
You advise that you were elected Sheriff on May 3, 1997 and that you were sworn in as Sheriff on May 7, 1997. Prior to that time, you were the assessor of St. Helena Parish. As such, you would like to know if you are entitled to participate in the pay raise for the period of January 1, 1997 through May 7, 1997, the day you left office as the assessor.
Respectfully, we must advise that it is the opinion of this office that Act 1157 of 1997 ("Act 1157"), which provided for the assessor's pay raise, does not afford you, in your capacity as aformer assessor, participation in the pay increase. We note that Act 1157 refers to "the assessors of the various parishes and of each district in Orleans Parish".
We also point out that Act 1157 did not even become effective until August 15, 1997, more than three months after you left office. In our opinion, the increased annual compensation payable to assessors in accordance with Act 1157 inures only to the benefit of assessors who were actually in office as of the effective date of Act 1157. Our opinion herein is consistent with Atty. Gen. Op. 92-595 and 92-595 (A), both of which determined that a similar pay increase granted assessors in accordance with Act 823 of 1992 was not intended to apply to assessors who had left office prior to the effective date of Act 823.
We trust the foregoing to be of assistance. Pursuant to your request, we are sending a copy of this opinion, upon its release, to Ms. Paulette Jackson of the Legislative Auditor's office.
Yours very truly,
                        RICHARD P. IEYOUB ATTORNEY GENERAL
                        BY: ________________________________ JEANNE-MARIE ZERINGUE BARHAM Attorney General
RPI:JMZB:jv Attachment